Case 1:20-cr-00018-RMB Document 33-7 Filed 04/23/21 Page 1of1

Davy Clark
2706 Pontiac Drive
Alamogordo, NM 88310

February 19, 2021

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse

900 Pearl Street

New York, New York 10007

Dear Honorable Judge Richard M. Berman,

My name is Davy Clark and I am writing you in regards to the sentencing of Jonatan
Correa. I am sure that you receive and read a multitude of letters regarding
sentencings. My hope is that through my letter, you can see Jonatan Correa as his
family and friends do.

I met Jonatan in 2014 through his fiancé, Jacinda Kahie. Every person you meet
makes an imprint and Jonatan definitely made one on my life. 2014 was the year my
life changed and everything I knew was reshaped into a new beginning. I was
devastated and starting over. Jonatan was the first to help move all my belongings into
my new home. Jonatan was the rock that brought laughter, stability, safety, and
compassion. He was the one who made sure there was food cooking, so we could all
disengage from chaos and engage in each other. Jonatan has always been the person
that you know will be there for you when you pick up the phone. Having him in my
corner has meant the world to me. He is a patient and kind man who gives more than
he probably even realizes. Jonatan’s character will continue to shape and grow
through out every chapter of his life and I am so thankful that he is a part of my life.

Lastly, I know that his family would be devastated emotionally and financially if they

were to lose Jonatan. Jacinda, Cierra and Kinsley all rely on Jonatan as their sole
provider and more so now than ever with Cierra’s divorce / custody proceedings.

With Sincere Gratitude,

| me
Davy Clar
